Exhibit 10.1
Chico’s FAS, Inc.
Second Amended and Restated
2002 Employee Stock Purchase Plan
As Approved and As Effective June 23, 2011

 



--------------------------------------------------------------------------------



 



Chico’s FAS, Inc
Second Amended and Restated
2002 Employee Stock Purchase Plan

         
ARTICLE 1
    3  
Establishment, Purpose and Shares Covered
    3  
1.1 Plan Established
    3  
1.2 Purpose
    3  
1.3 Shares Covered; Annual Adjustment
    3  
1.4 Source of Shares
    3  
1.5 Section 423 Plan
    3  
ARTICLE 2
    4  
Definitions
    4  
2.1 Account
    4  
2.2 Board or Board of Directors
    4  
2.3 Code
    4  
2.4 Committee
    4  
2.5 Common Stock
    4  
2.6 Company
    4  
2.7 Compensation
    4  
2.8 Eligible Employee
    4  
2.9 Fair Market Value
    4  
2.10 Offering Period
    5  
2.11 Participant
    5  
2.12 Plan
    5  
2.13 Plan Administrator
    5  
2.14 Purchase Documents
    5  
2.15 Section 423
    5  
2.16 Securities Exchange Act of 1934
    5  
2.17 Shares
    5  
2.18 Subsidiary
    5  
ARTICLE 3
    6  
Administration
    6  
3.1 Committee
    6  
3.2 Organization
    6  
3.3 Power and Authority
    6  
3.4 No Liability; Indemnification
    6  
ARTICLE 4
    7  
Employees Eligible To Participate
    7  
4.1 General Eligibility Standards
    7  
4.2 Certain Exclusions
    7  
ARTICLE 5
    8  
Offering Periods; Purchase Price; Number of Shares Offered
    8  
5.1 Offering Periods
    8  
5.2 Number of Shares Available for Purchase
    8  
5.3 Purchase Price Generally
    8  
5.4 Alternative Purchase Price
    8  
5.5 Number of Shares Offered to Eligible Employees
    8  
ARTICLE 6
    9  
Participation and Payment
    9  

 



--------------------------------------------------------------------------------



 



         
6.1 Election To Participate
    9  
6.2 No Revocation of Election
    10  
6.3 No Interest
    10  
6.4 Custodial Safekeeping Arrangement
    10  
6.5 Delivery of Certificates Representing Shares
    10  
6.6 Rights as Stockholder
    11  
6.7 Termination of Employment
    11  
6.8 Rights Not Transferable
    11  
ARTICLE 7
    11  
Payroll Deductions
    11  
7.1 Election of Payroll Deduction
    11  
7.2 Maintenance of Accounts
    11  
7.3 Use of Accounts To Purchase Common Stock
    12  
7.4 Withdrawals
    12  
ARTICLE 8
    12  
Miscellaneous
    12  
8.1 Stock Adjustments
    12  
8.2 Necessity for Delay
    13  
8.3 Term of Plan
    13  
8.4 Amendment of the Plan; Termination
    13  
8.5 Application of Funds
    13  
8.6 No Obligation to Participate
    14  
8.7 No Implied Rights to Employees
    14  
8.8 Withholding
    14  
8.9 Participants’ Personal Tax Responsibilities
    14  
8.10 Designation of Beneficiary
    14  
8.11 Choice of Law
    14  
8.12 Effective Date of Plan; Stockholder Approval
    14  

 



--------------------------------------------------------------------------------



 



Chico’s FAS, Inc.
Second Amended and Restated
2002 Employee Stock Purchase Plan
ARTICLE 1
Establishment, Purpose and Shares Covered
     1.1 Plan Established. Chico’s FAS, Inc. (the “Company”) previously
established an employee stock purchase plan known as the Chico’s FAS, Inc. 2002
Employee Stock Purchase Plan for the benefit of Eligible Employees, which was
amended and restated effective April 1, 2004, as the Chico’s FAS, Inc. Amended
and Restated 2002 Employee Stock Purchase Plan for the benefit of Eligible
Employees. The Company hereby further amends and restates the Chico’s FAS, Inc.
Amended and Restated 2002 Employee Stock Purchase Plan, effective June 23, 2011
(the “Plan”), which second amended and restated Plan shall be subject to the
terms and conditions set forth herein.
     1.2 Purpose. The purpose of the Plan is to provide eligible employees of
the Company and its subsidiaries with a convenient way to purchase the Company’s
stock, in order to provide an incentive for their continued employment and to
enhance such employees’ sense of participation in the affairs of the Company and
interest in assuring the continued success of the Company.
     1.3 Shares Covered; Annual Adjustment. Subject to adjustment as provided in
this Section 1.3 and elsewhere in the Plan, the maximum number of shares of
Common Stock that may be offered under the Plan from and after April 1, 2011, is
1,890,199. On the first day of each new fiscal year of the Company thereafter,
the aggregate number of shares that may be offered under the Plan shall be
increased automatically by a number of shares equal to the least of (1) one
hundred twenty percent (120%) of the total number of shares acquired pursuant to
the Plan during the immediately preceding fiscal year, (2) 75,000 or (3) such
lesser number of shares (which may be zero) as may be specified by the Board of
Directors prior to the last day of such preceding fiscal year, which number
shall be less than each of (1) and (2).
     1.4 Source of Shares. The shares subject to the Plan and issued under the
Plan may be authorized and previously unissued shares or may be previously
issued shares acquired in the open market or from other sources.
     1.5 Section 423 Plan. It is the intention of the Company to have the Plan
qualify as an “employee stock purchase plan” under Section 423 of the Internal
Revenue Code of 1986, as amended. The provisions of the Plan, accordingly, shall
be construed so as to extend and limit participation in a manner consistent with
the requirements of such Section 423. Any term not expressly defined in the Plan
but defined for purposes of such Section 423 shall have the same definition in
the Plan, unless a different meaning is clearly required by the context.

 



--------------------------------------------------------------------------------



 



ARTICLE 2
Definitions
     The following words and terms as used in the Plan shall have the meanings
set forth in this Article 2 unless a different meaning is clearly required by
the context. Whenever appropriate, words used in the singular shall be deemed to
include the plural and vice versa, and the masculine gender shall be deemed to
include the feminine gender.
     2.1 “Account” shall mean the payroll deduction account maintained for an
electing Eligible Employee as provided in Article 7.
     2.2 “Board” or “Board of Directors” shall mean the Board of Directors of
the Company.
     2.3 “Code” shall mean the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated thereunder. Reference to a
specific section of the Code shall include a reference to any successor or
replacement provision.
     2.4 “Committee” shall mean the Compensation and Benefits Committee of the
Board.
     2.5 “Common Stock” shall mean the common stock, par value $.01 per share,
of the Company.
     2.6 “Company” shall mean Chico’s FAS, Inc., a Florida corporation, and any
successor.
     2.7 “Compensation” shall mean an Eligible Employee’s regular salary and
wages, overtime pay, bonuses and commissions (in all cases, before any reduction
for elective contributions to any Code Section 401(k) or Code Section 125 Plan),
but shall not include credits or benefits under the Plan, or any amount
contributed by the Company to any pension, profit sharing or employee stock
ownership plan, or any employee welfare, life insurance or health insurance plan
or arrangement, or any deferred compensation plan or arrangement.
     2.8 “Eligible Employee” shall mean any individual employed by the Company
or any Subsidiary who meets the eligibility requirements and is not excluded
under the limitations set forth in Article 4. The Committee shall have the sole
power to determine who is and who is not an Eligible Employee.
     2.9 “Fair Market Value” of a share of Common Stock means, as of any date,
the value of a share of the Common Stock determined as follows:
     (a) if the Common Stock is publicly traded and is then listed on any
(i) established securities exchange (such as the New York Stock Exchange, the
NASDAQ Global Market and the NASDAQ Global Select Market), (ii) national market
system or (iii) automated quotation system on which the Common Stock is listed,
quoted or traded, its closing price on the date of determination as quoted on
such exchange or system (or if more than one the principal exchange or system)
on which the Common Stock is listed or admitted to trading, or if there is no
closing sales price for a share of Common Stock on the date in question, the
closing sales price for a share of Common Stock on the last preceding date for
which such quotation exists, in each case as reported in The Wall Street Journal
or such other source as the Committee deems reliable;

 



--------------------------------------------------------------------------------



 



          (b) if the Common Stock is not listed on an established securities
exchange, national market system or automated quotation system, but the Common
Stock is regularly quoted by a recognized securities dealer, the mean of the
high bid and low asked prices for such date or, if there are no high bid and low
asked prices for a share of Common Stock on such date, the high bid and low
asked prices for a share of Common Stock on the last preceding date for which
such information exists, in each case as reported in The Wall Street Journal or
such other source as the Committee deems reliable; or
          (c) if none of the foregoing is applicable, by the Committee in good
faith.
     2.10 “Offering Period” shall mean any of the periods during which
subscriptions for Shares may be tendered, as more particularly described in
Section 5.1.
     2.11 “Participant” shall mean an Eligible Employee who has become a
participant in the Plan through the purchase of Shares in accordance with the
provisions of the Plan.
     2.12 “Plan” shall mean this Chico’s FAS, Inc. Second Amended and Restated
2002 Employee Stock Purchase Plan, effective June 23, 2011, as set forth herein
and as amended from time to time.
     2.13 “Plan Administrator” shall mean the Company’s Executive Vice
President, Chief Human Resources Officer, or such other person designated by the
Committee to act as Plan Administrator.
     2.14 “Purchase Documents” shall mean the documents as defined in
Section 6.1.
     2.15 “Section 423” shall mean Section 423 of the Code, or any amendment
thereto, or any replacement or successor statute of similar import.
     2.16 “Securities Exchange Act of 1934” shall mean the Securities Exchange
Act of 1934, as amended, and the rules and regulations promulgated thereunder,
or any successor or replacement statute or regulation of similar import.
     2.17 “Shares” shall mean shares of the Common Stock.
     2.18 “Subsidiary” shall mean any corporation that at the time qualifies as
a subsidiary of the Company under the definition of “subsidiary corporation”
contained in Section 424(f) of the Code.

 



--------------------------------------------------------------------------------



 



ARTICLE 3
Administration
     3.1 Committee. The Plan shall be administered by the Committee, or if no
Committee is appointed and serving as provided herein, by the full Board of
Directors. The Committee shall consist of not less than two (2) nor more than
five (5) persons, each of whom shall be a member of the Board and a
“Non-Employee Director “ (as such term is defined in Rule 16b-3 under the
Securities Exchange Act of 1934), and none of whom shall be eligible to
participate under the Plan. The Board of Directors may from time to time remove
members from, or add members to, the Committee. Vacancies on the Committee,
howsoever caused, shall be filled by the Board of Directors.
     3.2 Organization. The Committee shall select one of its members as
chairman, and shall hold meetings at such times and places as it may determine.
The acts of a majority of the Committee in meetings at which a quorum is
present, or acts reduced to or approved in writing by a majority of the members
of the Committee, shall be valid acts of the Committee.
     3.3 Power and Authority. Subject to the provisions of the Plan, the
Committee shall have full authority, in its discretion: (a) to determine the
employees of the Company and its Subsidiaries who are eligible to participate in
the Plan; (b) to determine the purchase price of the Common Stock being offered;
and (c) to interpret the Plan, and to prescribe, amend and rescind rules and
regulations with respect thereto. The interpretation and construction by the
Committee of any provision of the Plan over which it has discretionary authority
shall be final and conclusive. All actions and policies of the Committee shall
be consistent with the qualification of the Plan at all times as an employee
stock purchase plan under Section 423 of the Code.
     3.4 No Liability; Indemnification. No member of the Committee shall be
liable for any action or determination made in good faith with respect to the
Plan. To the fullest extent permitted by law, each person who is or shall have
been a member of the Committee shall be indemnified and held harmless by the
Company against and from any loss, cost, liability, or expense that may be
imposed upon or reasonably incurred by him or her in connection with or
resulting from any claim, action, suit, or proceeding to which he or she may be
a party or in which he or she may be involved by reason of any action taken or
failure to act under the Plan and against and from any and all amounts paid by
him or her in settlement thereof, with the Company’s approval, or paid by him or
her in satisfaction of any judgment in any such action, suit, or proceeding
against him or her, provided that the person shall give the Company an
opportunity, at its own expense, to handle and defend the same before the person
undertakes to handle and defend it on his or her own behalf. The foregoing right
of indemnification shall not be exclusive of any other rights of indemnification
to which such persons may be entitled under the Company’s Certificate of
Incorporation or Bylaws, by contract or under a policy of insurance, as a matter
of law, or otherwise, or any power that the Company may have to indemnify them
or hold them harmless.

 



--------------------------------------------------------------------------------



 



ARTICLE 4
Employees Eligible To Participate
     4.1 General Eligibility Standards. Any person, including any officer but
not a person who is solely a director, who is employed by the Company or any
Subsidiary prior to January 31 of a given calendar year shall be eligible to
participate on the first day of the March Offering Period for such calendar year
and any person, including any officer but not a person who is solely a director,
who is employed by the Company or any Subsidiary prior to July 31 of a given
calendar year shall be eligible to participate on the first day of the September
Offering Period, provided the person remains employed by the Company or any
Subsidiary on the first day of the respective Offering Period. Notwithstanding
the preceding, a person whose customary employment is for not more than five
months in any calendar year shall not be permitted to participate in the Plan.
     4.2 Certain Exclusions. Notwithstanding any provision of the Plan to the
contrary, no person shall be eligible to participate in the Plan, to subscribe
for or purchase any Common Stock under the Plan if:
     (a) immediately after the subscription, the person , together with any
other person whose stock would be attributed to such employee pursuant to
Section 424(d) of the Code, would own stock and/or hold outstanding options to
purchase stock, possessing 5% or more of the total combined voting power or
value of all classes of stock of the Company or of any Subsidiary (as determined
in accordance with the provisions of Section 423(b)(3) of the Code);

  (b)   the subscription would provide the person rights to purchase shares
under all employee stock purchase plans of the Company and any parent and
subsidiary corporations to accrue at a rate that exceeds $25,000 of Fair Market
Value of such shares (or such other limit as may be imposed by the Code),
determined at the time such right to subscribe accrues, in respect of any
calendar year in which such right to subscribe is outstanding at any time;    
(c)   the person provides services to the Company or any of its Subsidiaries as
an independent contractor who is reclassified as a common law employee for any
reason except for federal income and employment tax purposes;     (d)   the
subscription is otherwise prohibited by law; or     (e)   the person’s
employment is terminated for any reason prior to the time revocation or
cancellation of participation in an Offering is prohibited under Section 6.2 (in
which event such person no longer shall be an Eligible Employee and any previous
subscription for Shares in such Offering Period shall be null and void).

 



--------------------------------------------------------------------------------



 



ARTICLE 5
Offering Periods; Purchase Price; Number of Shares Offered
     5.1 Offering Periods. There shall be 19 Offering Periods under the Plan.
The first Offering Period shall commence on September 1, 2011 and shall conclude
on September 30, 2011. Thereafter, a separate Offering Period shall commence on
the first day and conclude on the last day of the months of March (the “March
Offering Period”) and September (the “September Offering Period”) in each of the
years 2012 through 2020, inclusive.
     5.2 Number of Shares Available for Purchase. Subject to the other terms and
conditions of the Plan limiting the number of Shares which may be purchased
hereunder, there shall be no limit on the aggregate number of Shares for which
subscriptions may be made with respect to any particular Offering Period. The
right of an Eligible Employee to subscribe for Shares in an Offering Period
shall not accrue until the first day of that Offering Period.
     5.3 Purchase Price Generally. Unless the Committee acts to set the purchase
price as provided in Section 5.4, the per Share purchase price applicable to an
Offering Period shall be 85% of the Fair Market Value of the Common Stock on the
last trading day immediately preceding the first day of the Offering Period.
     5.4 Alternative Purchase Price. The Committee, in its discretion, may
decide not to set the per Share purchase price under Section 5.3 but instead to
set the per Share purchase price for an Offering Period on an alternative basis,
such per Share purchase price being equal to 85% of the lesser of:
     (a) the Fair Market Value of the Common Stock on the last trading day
immediately preceding the first day of the Offering Period, or

  (b)   the Fair Market Value of the Common Stock on the last trading day
immediately preceding the last day of the Offering Period.

Any decision to employ the alternative per Share purchase price determination
under this Section 5.4 shall be made by the Committee not less than one month
prior to the commencement of the Offering Period(s) to which the alternative
purchase price procedure is to apply. The Committee shall notify Eligible
Employees promptly of any decision to set the per Share purchase price pursuant
to this Section 5.4.
     5.5 Number of Shares Offered to Eligible Employees.

  (a)   Subscriptions shall be allowed for full Shares only. Any rights to
subscribe for fractional shares of Common Stock shall be void and disregarded;
and, any computation resulting in fractional shares shall be rounded down to the
next lowest whole number of Shares.     (b)   Notwithstanding the provisions of
Section 5.5(a) and subject to the provisions of Sections 4.2(b) and 7.1, in any
Offering Period, the maximum number of Shares that an Eligible Employee shall be
entitled to subscribe for during an Offering Period shall be equal to $12,500
divided by the Fair Market Value of a Share of Common Stock on the first day of
the Offering Period. No Eligible Employee shall be permitted to subscribe for
fewer than ten (10) Shares.

 



--------------------------------------------------------------------------------



 



  (c)   Notwithstanding the provisions of Section 8.1, no stock adjustment
referred to therein shall operate to change from ten (10) the minimum number of
Shares required to be subscribed for by an Eligible Employee in any Offering
Period.     (d)   If, with respect to any Offering Period, the aggregate Shares
subscribed for by Eligible Employees computed in accordance with other
provisions of the Plan exceed the number of Shares available for issuance under
the Plan, the aggregate number of Shares covered by such subscriptions shall be
reduced to such lower number of Shares as may be necessary to eliminate the
over-subscription. Such reduction shall be effected in respect of the
subscriptions of Eligible Employees participating in such Offering Period on a
proportionate basis as equitably as possible; but, in no event shall such
reduction result in a subscription for fewer than the minimum number of Shares
or a subscription for fractional Shares. In the event of an over-subscription
and cutback as provided in this Section 5.5(d), the Company shall refund any
excess payments for subscribed Shares as soon as practicable after closing of
the Offering Period.

ARTICLE 6
Participation and Payment
     6.1 Election To Participate.

  (a)   In order to participate and purchase Common Stock during an Offering
Period, an Eligible Employee desiring to become a Participant for such Offering
Period must (1) establish a Payroll Deduction Account during the Offering Period
prior to Offering Period for which the Eligible Employee intends to purchase
Common Stock and (2) tender to the Plan Administrator cash (in such manner as
required by the Plan Administrator, in its discretion) for the full purchase
price for the Shares the Eligible Employee desires to purchase for such Offering
Period (less any amount to be withdrawn from such Eligible Employee’s Payroll
Deduction Account pursuant to Section 7.3) at any time before the conclusion of
the Offering Period. Such Eligible Employee will become a Participant upon
acceptance by the Company of the consideration for the Shares being purchased
under the Plan immediately after the close of the Offering Period.     (b)  
With respect to any Offering Period in which the Committee has elected to employ
the alternative per Share purchase price determination pursuant to Section 5.4,
the Eligible Employee shall tender an amount equal to the purchase price based
on the Fair Market Value of the Common Stock on the last trading day before the
commencement of the Offering Period. If the final purchase price is less than
the amount tendered, the Company shall refund the excess amount to the Eligible
Employee as soon as practicable after the close of the Offering Period.     (c)
  The establishment of a Payroll Deduction Account and cash received by the Plan
Administrator before or after an Offering Period shall be void and shall be
given no effect with respect to the particular Offering Period; and, the Plan
Administrator shall not give effect to such payroll deduction request and shall
return such cash to the employee as soon as practicable after receipt.

 



--------------------------------------------------------------------------------



 



     6.2 No Revocation of Election. No election to participate in an Offering
Period may be revoked or cancelled by an Eligible Employee once the Purchase
Documents and full payment have been tendered to the Company. Any such election,
however, is subject to cancellation or reduction by the Company as provided
elsewhere in the Plan.
     6.3 No Interest. No interest shall be payable on the purchase price of the
Shares subscribed for or on the funds returned to employees as a result of an
over-subscription, an overpayment, or pursuant to Section 6.1 for early or late
delivery.
     6.4 Custodial Safekeeping Arrangement.

  (a)   For the purpose of assuring compliance with applicable provisions of the
tax laws, the Committee in its discretion may condition the issuance of Shares
under the Plan upon the delivery of certificates representing such Shares to the
Company as temporary custodial safekeeping agent for the benefit of the Eligible
Employee purchasing the Shares under the Purchase Documents.     (b)   Such
custodial safekeeping arrangement shall not affect the right of the affected
Participants as owners of such Shares and such Shares may be sold or otherwise
transferred by the owners thereof during the pendency of the custodial
safekeeping arrangement. A written safekeeping receipt evidencing the Shares so
held in safekeeping, bearing the name of the Participant, indicating the number
of the certificate or certificates and the number of Shares so represented shall
be delivered promptly to each Participant. In its capacity as safekeeping agent
for Participants purchasing Shares, the Company shall act in accordance with
instructions received from such Participants, which instructions are to be
confirmed in writing if deemed appropriate by the Company.     (c)   The
custodial safekeeping arrangement shall terminate upon the first to occur of
(1) the sale or other transfer of the Shares by the owner or (2) the second
anniversary of the issuance of the Shares.

     6.5 Delivery of Certificates Representing Shares.

  (a)   Subject to the provisions of Section 6.5(b), as soon as practicable
after the completion of each Offering Period, the Company shall cause the share
purchase record to reflect the Common Stock purchased in the Offering Period by
the Participant, which shall be recorded in the name of each Participant.    
(b)   If determined by the Committee in its discretion to be appropriate in
order to administer the custodial safekeeping arrangements of Section 6.4, but
only for so long as such provisions remain in effect, certificates representing
Shares shall not be delivered to Participants but shall be delivered to the
Company to be held by the Company as temporary custodial safekeeping agent for
the benefit of each Participant pursuant to Section 6.4.     (c)   Upon the
termination of any custodial safekeeping arrangement applicable to Shares issued
to any Participant pursuant to Section 6.4, the certificate(s) representing the
Shares owned by the Participant, registered in the name of the Participant,
shall be delivered promptly to such Participant.

 



--------------------------------------------------------------------------------



 



  (d)   At the Participant’s request, certificate(s) representing shares of
Common Stock to be delivered to a Participant under the Plan will be issued and
registered in the name of the Participant, or if the Participant so directs, by
written notice to the Company prior to the termination date of the pertinent
offering, and to the extent permitted by applicable law, in the names of the
Participant and one such other person as may be designated by the Participant,
as joint tenants with rights of survivorship.

     6.6 Rights as Stockholder. With respect to shares of Common Stock subject
to a right granted under the Plan, no Eligible Employee participating in the
Plan shall have any right as a stockholder until after the completion of the
Offering Period in which he or she participated and the date on which he or she
becomes a record owner of the Shares purchased under the Plan (the “Record
Ownership Date”). No adjustment shall be made for dividends or other rights for
which the record date is prior to the Record Ownership Date.
     6.7 Termination of Employment. An Eligible Employee whose employment is
terminated for any reason (including but not limited to termination because of
death, retirement or disability) shall have no right to participate in the Plan
after termination. However, the termination shall not affect any election to
participate in the Plan that is made prior to termination in accordance with the
provisions of Section 6.1 and as to which, at the time of such termination, the
Eligible Employee’s right to withdraw from or cancel his or her purchase of
Common Stock in the Offering Period is no longer permitted under Section 6.2.
     6.8 Rights Not Transferable. The right of an Eligible Employee to
participate in the Plan shall not be transferable, and no right of an Eligible
Employee under the Plan may be exercised after his death, by his Personal
Representative or anyone else, or during his lifetime by any person other than
the Eligible Employee.
ARTICLE 7
Payroll Deductions
     7.1 Election of Payroll Deduction. Each Eligible Employee may elect to have
a portion of his or her Compensation deducted from each paycheck (or, if the
Company so permits, from only the first paycheck in each month), which amounts
shall not exceed in the aggregate Twenty-Five Thousand Dollars ($25,000.00) in
any calendar year. Elections to begin, change or terminate payroll deductions
may be made on such forms as may be provided from time to time by the Company
and in accordance with rules established by the Committee, which rules may
include, among other things, limitations on the number of times changes are
permitted and when changes are permitted and effective. A change shall be
effective no earlier than the first full payroll period following receipt of the
new form by the Committee. The Committee may, however, on a uniform and
non-discriminatory basis delay the effective date of any change if it determines
that such a delay is either necessary or appropriate for the proper
administration of the Plan.
     7.2 Maintenance of Accounts. A separate Account shall be maintained for
each Eligible Employee who has amounts withheld from his Compensation under this
Article 7. The maintenance of separate Accounts shall not require the
segregation of any assets from any other assets held under this Article 7. The
Accounts shall not bear interest. Each Account shall be adjusted from time to
time to reflect the amounts withheld from the Compensation of the Eligible
Employee to whom the Account

 



--------------------------------------------------------------------------------



 



relates, the amounts withdrawn by such Eligible Employee for purchases of Common
Stock under the Plan, and for other amounts withdrawn by such Eligible Employee
from the Account.
     7.3 Use of Accounts To Purchase Common Stock. At the time that an Eligible
Employee elects to participate in an offering under Section 6.1, the Eligible
Employee may elect to have a specified amount from his Account (up to the whole
amount thereof) used to pay all or a portion of the purchase price.
     7.4 Withdrawals. At any time that a person is no longer an employee
(including by reason of death) or an Eligible Employee, the balance in such
person’s Account shall be paid to such person or his legal representative. In
addition, the Committee may also permit the complete withdrawal of the amounts
in an Account under such uniform and non-discriminatory conditions as it may
impose from to time to time (including, without limitation, not permitting the
Eligible Employee making such withdrawal from again electing payroll deductions
for a specified period of time). Except as otherwise provided in Section 7.3 and
this Section 7.4, an Eligible Employee shall not withdraw any amount from his
Account, in whole or in part.
ARTICLE 8
Miscellaneous
     8.1 Stock Adjustments.

  (a)   In the event of any increase or decrease in the number of issued shares
of Common Stock resulting from a stock split or other division or consolidation
of shares or the payment of a stock dividend (but only on the Common Stock) or
any other increase or decrease in the number of such shares effected without any
receipt of consideration by the Company, then, in any such event, the number of
shares of Common Stock that remain available under the Plan, and the number of
shares of Common Stock and the purchase price per share of Common Stock then
subject to subscription by Eligible Employees, shall be proportionately and
appropriately adjusted for any such increase or decrease.     (b)   Subject to
any required action by the stockholders, if any change occurs in the shares of
Common Stock by reason of any recapitalization, reorganization, merger,
consolidation, split-up, combination or exchange of shares, or of any similar
change affecting the shares of Common Stock, then, in any such event, the number
and type of shares then subject to subscription by Eligible Employees, and the
purchase price thereof, shall be proportionately and appropriately adjusted for
any such change.     (c)   In the event of a change in the Common Stock as
presently constituted that is limited to a change of all of its authorized
shares with par value into the same number of shares with a different par value
or without par value, the shares resulting from any change shall be deemed to be
shares of Common Stock within the meaning of the Plan.     (d)   To the extent
that the foregoing adjustments relate to stock or securities of the Company,
such adjustments shall be made by, and in the discretion of, the Committee,
whose determination in that respect shall be final, binding and conclusive.

 



--------------------------------------------------------------------------------



 



  (e)   Except as hereinabove expressly provided in this Section 8.1, an
Eligible Employee shall have no rights by reason of any division or
consolidation of shares of stock of any class or the payment of any stock
dividend or any other increase or decrease in the number of shares of stock of
any class or by reason of any dissolution, liquidation, merger or consolidation,
or spin-off of assets or stock of another corporation; and any issuance by the
Company of shares of stock of any class, securities convertible into shares of
stock of any class, or warrants or options for shares of stock of any class
shall not affect, and no adjustment by reason thereof shall be made with respect
to, the number or price of shares of Common Stock subject to any subscription.  
  (f)   The existence of the Plan, and any subscription for Shares hereunder,
shall not affect in any way the right or power of the Company to make
adjustments, reclassifications, reorganizations or changes of its capital or
business structure or to merge or to consolidate, or to dissolve, to liquidate,
to sell, or to transfer all or any part of its business or assets.

     8.2 Necessity for Delay. If at any time the Committee shall determine, in
its discretion, that the listing, registration or qualification of the Shares
covered by the Plan upon any securities exchange or under any state or federal
law or the consent or approval of any governmental regulatory body, is necessary
or desirable as a condition of, or in connection with, the Plan or the offering,
issue or purchase of Shares thereunder, the Plan shall not be effective as to
later offerings unless and until such listing, registration, qualification,
consent or approval shall have been effected or obtained free of any conditions
not acceptable to the Committee. Notwithstanding anything in the Plan to the
contrary, if the provisions of this Section 8.2 become operative and if, as a
result thereof, an Offering Period is missed in whole or in part, then and in
that event, the missed portion of the Offering Period shall be passed and the
term of the Plan shall not be affected. Notwithstanding the foregoing or any
other provision in the Plan, the Company shall have no obligation under the Plan
to cause any Shares to be registered or qualified under any federal or state law
or listed on any stock exchange or admitted to any national marketing system.
     8.3 Term of Plan. The Plan, unless sooner terminated as provided in
Section 8.4, shall commence upon its adoption by the Board and shall terminate
on the conclusion of the Offering Period commencing on September 1, 2020.
     8.4 Amendment of the Plan; Termination. The Board shall have the right to
revise, amend or terminate the Plan at any time without notice, provided that no
Eligible Employee’s existing rights are adversely affected thereby without the
consent of the Eligible Employee, and provided further that, without approval of
the stockholders of the Company, no such revision or amendment shall
(1) increase the total number of Shares to be offered other than with evergreen
increases provided for in Section 1.3; (2) change the formula by which the price
at which the Shares shall be sold is determined; (3) increase the maximum number
of Shares that an Eligible Employee may purchase; (4) materially modify the
requirements as for becoming an Eligible Employee under the Plan; (5) otherwise
materially increase the benefits under the Plan to Eligible Employees; or
(6) remove the administration of the Plan from the Committee. The foregoing
prohibitions shall not be affected by adjustments in Shares and purchase price
made in accordance with the provisions of Section 8.1. It is expressly
contemplated that the Board may amend the Plan in any respect the Board deems
necessary or advisable to provide Eligible Employees with the benefits available
under Section 423 of the Code relating to employee stock purchase plans or to
bring the Plan or rights granted under the Plan into compliance therewith.
     8.5 Application of Funds. The proceeds received by the Company from the
sale of Common Stock pursuant to the Plan will be used for general corporate
purposes.

 



--------------------------------------------------------------------------------



 



     8.6 No Obligation to Participate. The offering of Shares under the Plan
shall impose no obligation upon any Eligible Employee to participate in the Plan
and to subscribe to purchase any such Shares.
     8.7 No Implied Rights to Employees. The existence of the Plan, and the
offering of Shares under the Plan, shall in no way give any employee the right
to continued employment, give any employee the right to receive any Common Stock
or any additional Common Stock under the Plan, or otherwise provide any employee
any rights other than those specifically set forth in the Plan.
     8.8 Withholding. Whenever (1) the Company proposes or is required to issue,
transfer or approve the transfer or Shares issued under the Plan or (2) if a
Participant previously receiving Shares under the Plan makes any disposition of
such Shares prior to the expiration of the holding periods required under
Section 423(a)(1) of the Code, and such Participant is then employed by the
Company, then in either event, the Company shall have the right, but shall not
be obligated, to require a Participant to remit to the Company an amount
sufficient to satisfy any federal, state or local withholding tax liability.
Pending receipt of such payment, the Company may delay the delivery of any
certificate or certificates for such Shares or may deduct the required amount
from amounts otherwise due and payable to the Participant by the Company.
Whenever under the Plan payments are to be made in cash, such payments shall be
made net of an amount sufficient to satisfy any federal, state or local
withholding tax liability.
     8.9 Participants’ Personal Tax Responsibilities. Each Participant shall be
personally responsible to pay or make adequate provision to pay any individual
foreign, federal, state or local tax obligations which may arise as a result of
his or her acquisition or disposition of Shares.
     8.10 Designation of Beneficiary. A Participant may file a written
designation of a beneficiary who is to receive any Shares and, if applicable,
funds from the Participant’s Account in the event of the Participant’s death
subsequent to the end of an Offering Period but prior to delivery to the
Participant of such Shares and funds. In addition, a Participant may file a
written designation of a beneficiary who is to receive any cash from the
Participant’s Account in the event of the Participant’s death during an Offering
Period. Such designation of beneficiary may be changed by the Participant at any
time by written notice in the form prescribed by the Committee. In the event of
the death of a Participant and in the absence of a beneficiary validly
designated under the Plan who is living (or if an entity, is otherwise in
existence) at the time of the Participant’s death, the Company shall deliver
such Shares and funds to the executor or administrator of the estate of the
Participant, or if no such executor or administrator has been appointed (to the
knowledge of the Company), the Company, in its sole discretion, may deliver such
shares and/or cash to the spouse or to any one or more dependents or relatives
of the Participant, or if no spouse, dependent or relative is known to the
Company, then to such other person as the Company may determine.
     8.11 Choice of Law. All questions concerning the construction, validity and
interpretation of the Plan shall be governed by the substantive laws of the
State of Florida (but any provision of Florida law shall not apply if the
application of such provision would result in the application of the law of a
state or jurisdiction other than Florida).
     8.12 Effective Date of Plan; Stockholder Approval. The Amended and Restated
Plan shall become effective June 23, 2011, with such date being the effective
date of the Amended and Restated Plan; provided that (1) the Amended and
Restated Plan is approved by the stockholders of the Company within 12 months
after its adoption by the Board and (2) no Purchase Documents may be tendered
and no Shares may be purchased under the Restated and Amended Plan from and
after June 23, 2011 and prior to such approval by the Company’s stockholders.

 